82900: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26910: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82900


Short Caption:VONSEYDEWITZ VS. LAS VEGAS METRO. POLICE DEP'TCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A826678Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/15/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantFrederick Vonseydewitz
					In Proper Person
				


RespondentLas Vegas Metropolitan Police DepartmentCraig R. Anderson
							(Marquis Aurbach Coffing)
						Jacqueline V. Nichols
							(Marquis Aurbach Coffing)
						





Docket Entries


DateTypeDescriptionPending?Document


05/14/2021Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


05/14/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-13919




05/14/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-13922




05/18/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 4/20/21. To Court Reporter: Stacey Ray. (SC)21-14289




05/18/2021Docketing StatementFiled Proper Person Civil Docketing Statement. (SC)21-14290




05/19/2021BriefFiled Proper Person Informal Brief. (SC)21-14431




05/24/2021Order/ProceduralFiled Order Directing Transmission of Record. Record due: 30 days. (SC)21-14759




05/26/2021MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)21-15131




06/01/2021MotionFiled Proper Person Motion to Deny Respondent's Motion for an Extension of Time to File Answering Brief. (SC)21-15544




06/01/2021Record on Appeal DocumentsFiled Record on Appeal. (A826678) Vol. 1. (SC)21-15549




06/01/2021Notice/IncomingFiled Respondent's Notice of Withdrawal for Motion of Extension of Time for Answering Brief. (SC)21-15561




06/02/2021Order/ProceduralFiled Order.  On May 26, 2021, respondent filed a motion for an extension of time to file the answering brief.  On June 1, 2021 respondent filed a notice of withdrawal of its motion.  This court takes no action in regard to the motion for extension of time.  Appellant, who is proceeding in forma pauperis, has filed a transcript request form pursuant to NRAP 9(b).  The court declines to order the preparation of the requested transcripts at this time.  (SC)21-15699




06/04/2021Record on Appeal DocumentsFiled Record on Appeal (A826678) - SEALED Pages 6-9, 10-11, 12-14, and 45-46.  (SC)


07/15/2021Case Status UpdateBriefing Completed/Submitted For Decision/To Screening.  (SC)


09/16/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn5 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26910




10/11/2021RemittiturIssued Remittitur. (SC).21-29041




10/11/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/20/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29041





Combined Case View